Title: From Thomas Jefferson to John Stockdale, 28 July 1785
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris July 28. 1785.

I shall have occasion for books and pamphlets sometimes to be sent here and sometimes to America, which will render a correspondent in London in your way convenient. Mr. Adams has been kind enough to promise to direct such pamphlets and new publications to be sent me as he shall suppose will be agreeable. The  price of these or of any thing else which I may order for myself shall be remitted you from time to time or paid to your own draught on sight. For the present I will ask the favour of you to have the underwritten books packed in a very tight box directed to James Madison president of the college in Williamsburg Virginia, and to furnish me with the cost, noting whether you will draw on me for the money or prefer my remitting it to you. I must further desire you to find some opportunity of sending the box by some vessel bound from London to James or York river in Virginia. I am Sir Your very humble servt.,

Th: Jefferson



Herodotus Gr. Lat. 9. vols. 12mo.
Thucydides Gr. Lat. 8 vols. 12mo.
Xenophontis Hellenica Gr. Lat 4. v. 12mo.
Xenophontis Cyri expeditio Gr. Lat. 4. 12mo.
Xenophontis Memorabilia Gr. 12mo.
Ciceronis opera 20. vols. 16s.
The above of the Glasgow editions by Foulis.
Martin’s philosophical grammar.
Martin’s philosophia Britannica. 3. v. 8vo.

 to be bound tolerably neat and lettered.


